TYSON, J.
The letter written by Parker, the agent of the plaintiff, to him was a mere ex parte statement and was not binding upon the defendant; it not being shown that he ever saw it or knew of -its being written. There was no error in excluding it.
The remaining assignments of error are admitted in argument to be available' to appellant, only, in the event hi® contention is sustained, that defendant estopped himself to deny the purchase of the whiskey by the allegations of his second plea. By this plea the defendant interposed the defense that the contract for the purchase and sale of the whiskey was void on account of being made in violation of law.
A defendant may plead more than one plea. — Code.. § 3295.
In addition to the second plea above referred to, the defendant also interposed the plea of the general issue.By this plea the defendant put in issue every material allegation of the complaint. In consequence thereof, the burden was upon the plaintiff to prove a sale of the goods as alleged, and the defendant had the right to deny *322the purchase and sale of them to him. His second plea was not in whole nor to any extent an admission by him of a. purchase of the whiskey, and, therefore, did not estop him from denying it.—McDonald v. Montgomery St. R’y, 110 Ala 161.
Affirmed.